NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 05a0158n.06
                           Filed: March 1, 2005

                                         No. 03-2505

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


SUSAN GATES,                                           )
                                                       )       ON APPEAL FROM THE
       Plaintiff-Appellant,                            )       UNITED STATES DISTRICT
                                                       )       COURT FOR THE EASTERN
v.                                                     )       DISTRICT OF MICHIGAN
                                                       )
MGM GRAND DETROIT, L.L.C.,                             )                         OPINION
                                                       )
       Defendant-Appellee.                             )




BEFORE:       BATCHELDER, COLE, Circuit Judges, RUSSELL, District Judge*

       PER CURIAM. Plaintiff-Appellant Susan Gates appeals the district court’s grant of

summary judgment to Defendant-Appellee MGM Grand Detroit in this case brought pursuant to the

Family Medical Leave Act (“FMLA”). 29 U.S.C. § 2601 et seq. The district court found that Gates

did not establish a prima facie case of retaliation under the FMLA because she failed to show a

causal connection between her FMLA-protected leave and her discharge. In the alternative, the

court found that Gates failed to show that MGM’s legitimate, non-discriminatory reason for

discharge was pretextual.

       This Court reviews a district court’s grant of summary judgment de novo. McKay v. Toyota

Motor Mfg., USA, Inc., 110 F.3d 369, 372 (6th Cir. 1997). We have reviewed the record and the


       *
          The Honorable Thomas B. Russell of the United States District Court for the Western
District of Kentucky, sitting by designation.
No. 03-2505
Gates v. MGM Grand Detroit

parties’ submissions.   For substantially the same reasons set forth in the district court’s

comprehensive opiniondated October 2, 2003, we AFFIRM the grant of summary judgment.




                                            -2-